Citation Nr: 0109558	
Decision Date: 03/30/01    Archive Date: 04/03/01	

DOCKET NO.  00-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from 1949 to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of 
VARO in San Juan, which confirmed and continued a 20 percent 
disability rating for the veteran's duodenal ulcer disease.


FINDING OF FACT

The veteran does not have active duodenal ulcer disease or 
duodenal ulcer symptoms productive of more than moderate 
disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7305 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the evidence of record discloses that a 20 
percent disability rating for duodenal ulcer disease has been 
in effect for many years.  A disability which has been 
continuously rated at or above the evaluation for 20 or more 
years for compensation purposes under laws administered by 
the Secretary shall not thereafter be rated at less than such 
evaluation, except upon a showing that such rating was based 
on fraud.  38 U.S.C.A. § 110 (West 1991).  Accordingly, in 
this case the current 20 percent rating is protected from 
reduction.

A review of the evidence of record discloses the veteran was 
accorded an examination for rating purposes by VA in November 
1999.  The claims folder and the veteran's medical records 
were not available for the examination.  The veteran reported 
having undergone surgery in 1972.  He brought a copy of the 
discharge summary which reflected discharge diagnoses of 
vagotomy and pyloroplasty.  In 1978 he underwent partial 
gastrectomy by VA.

Current complaints included occasional vomiting and diarrhea.  
He also complained of epigastric pain associated with 
excessive bloating and heartburn.  He also referred to 
occasional liquid dysphagia.  He denied hematemesis or 
melena.  There was no history of circulatory disturbances 
after meals or hyperglycemic reactions.  He was taking 
Mylanta on an as-needed basis.  He referred to following a 
special diet which was fat and caffeine-free.

On examination he was listed as 5 feet 9 inches tall and 
weighing 150 pounds.  He was described as well nourished.  On 
examination of the abdomen, there was observed a well-healed, 
supraumbilical scar.

It was indicated the veteran reported no weight change had 
occurred.  It was further noted that there were no signs of 
anemia.  Blood-work done in October 1999 showed hemoglobin of 
12.7 grams and a hematocrit level of 38 percent.

A barium swallow and an upper gastrointestinal series 
accorded the veteran in November 1999 reflected a diagnosis 
of:  Status post Billroth I, with surgical clips at the left 
upper quadrant; presbyesophagus; free gastroesophageal 
reflux, up to above carina; and no evidence of active peptic 
ulcer disease.

The examination diagnoses were:  Duodenal ulcer disease; 
status post vagotomy, pyloroplasty and partial gastrectomy 
secondary to duodenal ulcer disease; and free 
gastroesophageal reflux.

There were reports of VA outpatient visits on periodic 
occasions in 1999 and one visit in April 2000.  At the time 
of the April visit the veteran referred to having reflux 
symptoms.  On examination, the abdomen was soft and 
depressible.  Blood work resulted in a percentage of 13.0 for 
hemoglobin.  A pertinent assessment was made of stable 
general condition, status post peptic ulcer disease.

The veteran gave testimony regarding the effect of his 
gastrointestinal symptoms on his ability to function at a 
hearing before a hearing officer at the RO in June 2000.  The 
veteran stated that he was receiving treatment at the 
Veterans Clinic in Ponce every 4 or 6 months.  He believes 
that laboratory testing in November 1999 showed traces of 
anemia.  He said that the last time he was hospitalized for 
epigastric purposes was in 1978.  He stated he was not 
receiving treatment from a private physician for his stomach 
disorder.

The veteran was accorded another examination of his stomach 
by VA in July 2000.  The claims folder and medical record 
were not available for the examination.  Complaints included 
occasional vomiting.  The veteran was taking 30 milligrams of 
Prevacid daily.  He referred to occasional diarrhea episodes 
3 or 4 times a week, about one hour after meals.  He denied 
constipation.  He also complained of heartburn, epigastric 
pain, and reflux, especially during the night.  He was listed 
as 69 inches tall and weighing 154 pounds.  He was described 
as well nourished.

There was a well-healed scar over the midabdominal area.  
There was normal peristalsis and the abdomen was soft and 
depressible.  The veteran denied any history of weight 
changes.  He also stated there were no signs of anemia.

Laboratory testing was accomplished and the veteran's 
hematocrit level was 36.6 percent.  It was indicated this was 
low, with the normal range being between 37.9 and 54.5.  
Hemoglobin was listed as 12.6 grams/deciliter.  The normal 
range was listed as 12.6 through 17.8.

Examination diagnoses were duodenal disease, status post 
Billroth I, and gastroesophageal reflux.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in several occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2000).

In this case, service connection is in effect for duodenal 
ulcer disease, for which the RO has assigned a 20 percent 
rating pursuant to the provisions of Diagnostic Code 7305 of 
the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected duodenal ulcer disease.  The Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disability.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law Number 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U. 
S. Vet. App. November 6, 2000) (stating that VA cannot assist 
in the development of a claim that is not well grounded).  
The new law also includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, the undersigned believes 
that VA's duties have been fulfilled.  The veteran has been 
notified of the criteria for a rating in excess of 20 percent 
for his ulcer disease in rating decisions, the statement of 
the case, and a supplemental statement of the case.  Further, 
the veteran was given not one, but two different rating 
examinations by VA in the recent past, one in late 1999, and 
another in June 2000.  The latter examination followed a 
hearing on the veteran's behalf at the RO.  While it was 
unfortunate that the veteran's representative was not 
present, the veteran was made fully aware of the opportunity 
to reschedule the examination so that his representative 
might be present.  However, he explicitly expressed a desire 
to go ahead with the hearing.  The undersigned believes the 
VA has satisfied its duties to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources at this time are not warranted.

With this in mind, the Board notes that under Diagnostic Code 
7305, a 20 percent rating is warranted for duodenal ulcer 
disease of moderate severity, with recurring episodes of 
severe symptoms 2 or 3 times per year averaging 10 days in 
duration, or with continuous moderate manifestations.  The 
next higher rating of 40 percent is warranted for duodenal 
ulcer disease which is moderately severe, and which is less 
than severe, but with impairment of health manifested by 
anemia and reflux, or with recurring incapacitating episodes 
averaging 10 days or  more in duration at least 4 or more 
times a year.  Severe duodenal ulcer disease with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and reflux productive of definite 
impairment of health, warrants a 60 percent evaluation. 
38 C.F.R. § 4.114, Diagnostic Code 7305.


Analysis

From a review of the pertinent evidence of record, the Board 
is of the opinion that an increased rating for the veteran's 
duodenal ulcer disease is not in order at this time.  The 
Board is aware that the veteran complains of ongoing 
epigastric distress.  However, whatever the frequency of the 
episodes of epigastric distress, there is no indication that 
they last for 10 days or more in duration at least 4 or more 
times a year as is required by the next higher rating of 40 
percent.

Laboratory testing done in conjunction with the June 2000 
examination showed the veteran's hematocrit level was 
slightly below normal.  However, his hemoglobin count was in 
the normal range.  Also, there has been no indication in the 
record of any weight loss for some time.  Additionally, at 
the time of the most recent examination in July 2000, the 
veteran denied any recent episodes of upper gastrointestinal 
bleeding, hematochezia, hematemesis, or melena.

Additionally, the barium swallow and upper gastrointestinal 
series accorded the veteran by VA in November 1999, showed no 
evidence of any active ulceration or any gross deformity, and 
there was no evidence of active peptic ulcer disease at that 
time.

Accordingly, without medical evidence of moderately severe 
duodenal ulcer symptoms as required for a higher rating, an 
increased rating is not warranted at this time.  Therefore, 
the Board is of the view that the duodenal ulcer disorder is 
not more than moderately disabling, a degree of impairment 
commensurate with his present (and protected-see 38 U.S.C.A. 
§ 110) 20 percent rating.  The Board concludes that the 
preponderance of the evidence is against a rating greater 
than 20 percent for duodenal ulcer disease.  Thus the benefit 
of the doubt rule does not apply, and a claim for a higher 
rating must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

A rating in excess of 20 percent for duodenal ulcer disease 
is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

